DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/03/2021 regarding the rejections of claims 1, 14, and 15 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Kosaka (U.S. Publication No. 2019/0251845) does not disclose wherein the processor determines whether a side movement amount of another vehicle outside of the travel lane exceeds a threshold during each of a plurality of predetermined periods, and specifies the other vehicle as the interruption vehicle based on a 15determination result, and the side movement amount being a distance that the other vehicle has moved towards the travel lane before entering the travel lane, however examiner respectfully disagrees. Kosaka teaches performing a process at predetermined time intervals which recognizes if an object vehicle will enter the own lane by calculating a dimension in the width direction between the object vehicle and a boundary line and determining if the value exceeds a threshold (Kosaka: Par. 53; i.e, when the recognition section 35 determines that the object vehicle to be recognized is the vehicle serving as a target, the recognition section 35 calculates a linear dimension of the object vehicle toward an inside of the own lane with respect to the first boundary line (relative to the first boundary line) in the width direction of the own lane; Par. 65; i.e., when the linear dimension of the object vehicle toward the inside of the own lane is the entry threshold or more, the recognition section 35 recognizes that the object vehicle will enter the own lane; the interruption vehicle exists outside of the travel lane; Par. 70; i.e., the vehicle following process is performed by the inter-vehicle control ECU 13 at predetermined time intervals). Therefore, Kosaka does teach the claim limitations as amended in independent claims 1, 14, and 15.
Applicant’s arguments with respect to claims 1, 14, and 15 regarding the limitation stating "each of the plurality of predetermined periods having a different length with respect to the current time point" have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is made in view of a newly found prior art reference.
Applicant's arguments regarding the nonstatutory double patenting rejection have been fully considered but they are not persuasive. The claim amendments do not render the applications patentably distinct from each other as they both claim the same function for the vehicle control device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/824,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the previous office action. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims contain simple equivalent word substitutions that do not render the applications patentably distinct from each other, mainly the substitution of “specifies” with “determines” and a single predetermined period with a plurality of predetermined periods. These changes, in view of the related application, would be obvious to one having ordinary skill in the art, and the corresponding claims are therefore provisionally rejected on the ground of non-statutory double patenting. The claim amendments do not render the applications patentably distinct from each other as they both claim the same function for the vehicle control device.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, lines 4-5, “in which length is longer” should read “in which the length is longer”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the interruption vehicle specifier" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (U.S. Publication No. 2019/0251845; hereinafter Kosaka) in view of Masui et al. (U.S. Publication No. 2018/0001894; hereinafter Masui).
Regarding claim 1, Kosaka teaches a vehicle control device (Kosaka: Par. 18; i.e., vehicle control device for controlling a vehicle is mounted on the vehicle)
comprising a processor (Kosaka: Par. 21; i.e., the image acquisition device 12, and the ECUs 13 to 15 are each an information processing device including a microcomputer), the processor configured to: recognize a surrounding situation of a vehicle (Kosaka: Par. 25; i.e., the image acquisition device 12 is a device that captures an image of the surroundings of the subject vehicle, and transmits the captured image as image information to the inter-vehicle control ECU 13);   
specify an interruption vehicle attempting to interrupt a travel lane from a lateral side of the travel lane of the vehicle based on a recognition result of the recognizer (Kosaka: Par. 38; i.e., the determination section 33 first determines whether there is a possibility that lane-to-lane movement of the object vehicle between the own lane and the adjacent lane is being performed. The lane-to-lane movement includes departure in which the object vehicle moves from the own lane to the adjacent lane and entry in which the object vehicle moves from the adjacent lane to the own lane);
control at least one of an acceleration or deceleration speed or steering of the vehicle based on a position of the specified 10interruption vehicle (Kosaka: Par. 69; i.e., the vehicle control section 36 determines an acceleration instruction value for the subject vehicle on the basis of information (inter-vehicle distance and relative speed) regarding the object vehicle serving as a target and information (speed, acceleration, and the like) regarding the subject vehicle, and transmits the acceleration instruction value to the engine ECU 14 and the brake ECU 15),
wherein the processor determines whether a side movement amount of another vehicle outside of the travel lane exceeds a threshold during each of a plurality of predetermined periods (Kosaka: Par. 24; i.e., at predetermined time intervals, the radar device 11 calculates radar information (inter-vehicle distance, relative speed, azimuth, and relative position) and transmits the calculated radar information to the inter-vehicle control ECU 13; Par. 65; i.e., when the linear dimension of the object vehicle toward the inside of the own lane is the entry threshold or more, the recognition section 35 recognizes that the object vehicle will enter the own lane; the interruption vehicle exists outside of the 
and specifies the other vehicle as the interruption vehicle based on a 15determination result (Kosaka: Par. 65; i.e., when the linear dimension of the object vehicle toward the inside of the own lane is the entry threshold or more, the recognition section 35 recognizes that the object vehicle will enter the own lane),
and the side movement amount being a distance that the other vehicle has moved towards the travel lane before entering the travel lane (Kosaka: Par. 53; i.e, when the recognition section 35 determines that the object vehicle to be recognized is the vehicle serving as a target, the recognition section 35 calculates a linear dimension of the object vehicle toward an inside of the own lane with respect to the first boundary line (relative to the first boundary line) in the width direction of the own lane).
Kosaka does not explicitly teach each of the plurality of predetermined periods having a different length with respect to the current time point.
However, in the same field of endeavor, Masui teaches each of the plurality of predetermined periods having a different length with respect to the current time point (Masui: Par. 32; i.e., the cutting-in/deviation determination unit 12 determines that the forward vehicle 51 is a cutting-in vehicle to the own lane 63 when an amount of time series change of the white line cross over amount VL is a positive value (an amount of change ΔVL per unit time is a positive value) and the white line cross over amount VL is larger than a first threshold value TH; the time series can be a variable interval having a different length depending on the scenario).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Kosaka to have further incorporated each of the plurality of predetermined periods having a different length with respect to the 
Regarding claim 2, Kosaka in view of Masui teaches the vehicle control device according to claim 1. Kosaka further teaches wherein the processor determines whether the side movement amount exceeds the threshold during each of the plurality of predetermined periods (Kosaka: Par. 65; i.e., when the linear dimension of the object vehicle toward the inside of the own lane is the entry threshold or more, the recognition section 35 recognizes that the object vehicle will enter the own lane; Kosaka: Par. 70; i.e., the vehicle following process is performed by the inter-vehicle control ECU 13 at predetermined time intervals),
and 20specifies the other vehicle as the interruption vehicle when the interruption vehicle specifier determines that the side movement amount exceeds the threshold a predetermined number of times or more (Kosaka: As seen in Fig. 6, the loop repeats itself after step S206 until all detected vehicles have been determined. Therefore, if there are 3 vehicles detected and the first vehicle exceeds the threshold at S209 for all three cycles, then it would be determined that the first vehicle is the interruption vehicle).
Regarding claim 3, Kosaka in view of Masui teaches the vehicle control device according to claim 1, but Kosaka does not explicitly teach wherein the processor applies a larger threshold for a longer one of the plurality of predetermined periods.
However, in the same field of endeavor, Masui teaches wherein the processor applies a larger threshold for a longer one of the plurality of predetermined periods (Masui: Par. 32; i.e., the cutting-in/deviation determination unit 12 determines that the forward vehicle 51 is a cutting-in vehicle to the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Kosaka to have further incorporated wherein the processor applies a larger threshold for a longer one of the plurality of predetermined periods, as taught by Masui. Doing so would allow the vehicle control device to more accurately determine if a vehicle is cutting-in dangerously or safely merging into the own lane (Masui: Par. 58; i.e., the cruise control device 10 according to this embodiment can enhance determination accuracy of the cutting-in determination and deviation determination of another vehicle as highly as possible)
Regarding claim 4, Kosaka in view of Masui teaches the vehicle control device according to claim 1. Kosaka further teaches wherein the processor applies a smaller threshold for the other vehicle traveling at a position close to the travel lane in a road width direction 10than for the other vehicle traveling at a position away from the travel lane (Kosaka: Par. 67; i.e., in the case where the interpolated portion (undetected portion) in the direction of travel is longer than a predetermined value (e.g., 10 m), a large value (e.g., 0.45 m) is set as the entry threshold, as compared with the case where the interpolated portion is shorter than the predetermined value. Thus, in the case where the interpolated portion (undetected portion) is longer than the predetermined value (e.g., 10 m), the recognition section 35 is less likely to recognize that the object vehicle will enter the own lane, as compared with the case where the interpolated portion is shorter than the predetermined value; when 
Regarding claim 8, Kosaka in view of Masui teaches the vehicle control device according to claim 1. Kosaka further teaches wherein the processor changes the threshold in accordance with a position of the other vehicle in a road width direction (Kosaka: Par. 96; i.e., the recognition section 35 may set the thresholds (departure threshold and entry threshold) according to the inter-vehicle distance between the subject vehicle and the object vehicle; the inter-vehicle distance is a function of position).
Regarding claim 9, Kosaka in view of Masui teaches the vehicle control device according to claim 1. Kosaka further teaches wherein the processor acquires a position of the other vehicle in a road width direction periodically (Kosaka: Par. 24; i.e., at predetermined time intervals, the radar device 11 calculates radar information (inter-vehicle distance, relative speed, azimuth, and relative position) and transmits the calculated radar information to the inter-vehicle control ECU 13)
and sets a value obtained by integrating changes in the positions in the road width direction at the period as the side movement amount (Kosaka: Par. 78; i.e., the inter-vehicle control ECU 13 calculates the linear dimension D1 of the object vehicle toward the inside of the own lane with respect to the first boundary line (step S203); this dimension is the difference in position of the vehicle from the time when the vehicle first started crossing the boundary line to the current time).
Regarding claim 10, Kosaka in view of Masui teaches the vehicle control device according to claim 1. Kosaka further teaches wherein the processor derives the side movement amount based on a position of the other vehicle in the road width direction at which a road demarcation line is set as a standard (Kosaka: Par. 62; i.e., the recognition section 35 calculates a linear dimension D1 of the object vehicle 52 toward the inside of the own lane with respect to the first boundary line 51b
Regarding claim 11, Kosaka in view of Masui teaches the vehicle control device according to claim 1. Kosaka further teaches wherein the processor recognizes a type or an attribute of the other vehicle (Kosaka: Par. 52; i.e., the determination may be made by using characteristics of the vehicle such as a vehicle width and a vehicle shape),
and wherein the processor determines the threshold based on the recognized type or attribute of the other vehicle (Kosaka: Par. 96; i.e., the recognition section 35 may set the thresholds (departure threshold and entry threshold) according to the inter-vehicle distance between the subject vehicle and the object vehicle; depending on the recognized width of the other vehicle, the inter-vehicle distance would change, which affects the threshold).
Regarding claim 12, Kosaka in view of Masui teaches the vehicle control device according to claim 1. Kosaka further teaches wherein the processor determines the threshold based on a travel environment, a travel state, or a control state of the vehicle (Kosaka: Par. 107; i.e., in the direction of travel, when the detected portion A1 is shorter than a predetermined value (e.g., 10 m), the threshold may be changed as compared with when the detected portion A1 is longer than the predetermined value).
Regarding claim 13, Kosaka in view of Masui teaches the vehicle control device according to claim 1. Kosaka further teaches wherein the processor sets another vehicle traveling within a predetermined range on a lateral side of the travel lane as a target specified as the interruption vehicle (Kosaka: Par. 81; i.e., when all the detected vehicles have not been performed the determination process at step S201 (NO at step S206), control proceeds to step S201 and the inter-vehicle control ECU 13 determines a new vehicle to be recognized; the new vehicle is recognized and goes through the process displayed in Fig. 6 where the target can be changed in step S205)
and changes the predetermined range based on a state of the vehicle (Kosaka: Par. 107; i.e., in the direction of travel, when the detected portion A1 is shorter than a predetermined value (e.g., 10 m), 
Regarding claim 14, Kosaka teaches a vehicle control method (Kosaka: Par. 76; i.e., when the inter-vehicle control ECU 13 performs the vehicle following process, a vehicle recognition method is performed)
causing a computer to: recognize a surrounding situation of a vehicle (Kosaka: Par. 25; i.e., the image acquisition device 12 is a device that captures an image of the surroundings of the subject vehicle, and transmits the captured image as image information to the inter-vehicle control ECU 13);
specify an interruption vehicle attempting to interrupt a travel lane from a lateral side of the travel lane of the vehicle based on a recognition result (Kosaka: Par. 38; i.e., the determination section 33 first determines whether there is a possibility that lane-to-lane movement of the object vehicle between the own lane and the adjacent lane is being performed. The lane-to-lane movement includes departure in which the object vehicle moves from the own lane to the adjacent lane and entry in which the object vehicle moves from the adjacent lane to the own lane);
and control at least one of an acceleration or deceleration speed or steering of the 20vehicle based on a position of the specified interruption vehicle (Kosaka: Par. 69; i.e., the vehicle control section 36 determines an acceleration instruction value for the subject vehicle on the basis of information (inter-vehicle distance and relative speed) regarding the object vehicle serving as a target and information (speed, acceleration, and the like) regarding the subject vehicle, and transmits the acceleration instruction value to the engine ECU 14 and the brake ECU 15),
wherein it is determined whether a side movement amount of another vehicle on the outside of the travel lane exceeds a threshold during each of a plurality of predetermined periods (Kosaka: Par. 24; i.e., at predetermined time intervals, the radar device 11 calculates radar information (inter-vehicle distance, relative speed, azimuth, and relative position) and transmits the calculated radar 
and the other vehicle is specified as the interruption vehicle based on a determination result when the 25interruption vehicle is specified (Kosaka: Par. 65; i.e., when the linear dimension of the object vehicle toward the inside of the own lane is the entry threshold or more, the recognition section 35 recognizes that the object vehicle will enter the own lane),
and the side movement amount being a distance that the other vehicle has moved towards the travel lane before entering the travel lane (Kosaka: Par. 53; i.e, when the recognition section 35 determines that the object vehicle to be recognized is the vehicle serving as a target, the recognition section 35 calculates a linear dimension of the object vehicle toward an inside of the own lane with respect to the first boundary line (relative to the first boundary line) in the width direction of the own lane).
Kosaka does not explicitly teach each of the plurality of predetermined periods having a different length with respect to the current time point.
However, in the same field of endeavor, Masui teaches each of the plurality of predetermined periods having a different length with respect to the current time point (Masui: Par. 32; i.e., the cutting-in/deviation determination unit 12 determines that the forward vehicle 51 is a cutting-in vehicle to the own lane 63 when an amount of time series change of the white line cross over amount VL is a positive value (an amount of change ΔVL per unit time is a positive value) and the white line cross over amount VL is larger than a first threshold value TH; the time series can be a variable interval having a different length depending on the scenario).

Regarding claim 15, Kosaka teaches a computer-readable non-transitory storage medium that stores a program (Kosaka: Par. 29; i.e., when a program stored in a storage section 37 of the inter-vehicle control ECU 13 is executed, the various functions are implemented)
causing a computer to: recognize a surrounding situation of a vehicle (Kosaka: Par. 25; i.e., the image acquisition device 12 is a device that captures an image of the surroundings of the subject vehicle, and transmits the captured image as image information to the inter-vehicle control ECU 13);     
specify an interruption vehicle attempting to interrupt a travel lane from a lateral side of the travel lane of the vehicle based on a recognition result (Kosaka: Par. 38; i.e., the determination section 33 first determines whether there is a possibility that lane-to-lane movement of the object vehicle between the own lane and the adjacent lane is being performed. The lane-to-lane movement includes departure in which the object vehicle moves from the own lane to the adjacent lane and entry in which the object vehicle moves from the adjacent lane to the own lane);
and control at least one of an acceleration or deceleration speed or steering of the vehicle based on a position of the specified interruption vehicle (Kosaka: Par. 69; i.e., the vehicle control section 36 determines an acceleration instruction value for the subject vehicle on the basis of information (inter-vehicle distance and relative speed) regarding the object vehicle serving as a target 
wherein it is determined whether a side movement amount of another vehicle outside of the travel lane exceeds a threshold during each of a plurality of predetermined periods (Kosaka: Par. 24; i.e., at predetermined time intervals, the radar device 11 calculates radar information (inter-vehicle distance, relative speed, azimuth, and relative position) and transmits the calculated radar information to the inter-vehicle control ECU 13; Par. 65; i.e., when the linear dimension of the object vehicle toward the inside of the own lane is the entry threshold or more, the recognition section 35 recognizes that the object vehicle will enter the own lane; the interruption vehicle exists outside of the travel lane; Par. 70; i.e., the vehicle following process is performed by the inter-vehicle control ECU 13 at predetermined time intervals)
and the other vehicle is specified as the interruption vehicle based on a determination result when the interruption vehicle is specified (Kosaka: Par. 65; i.e., when the linear dimension of the object vehicle toward the inside of the own lane is the entry threshold or more, the recognition section 35 recognizes that the object vehicle will enter the own lane),
and the side movement amount being a distance that the other vehicle has moved towards the travel lane before entering the travel lane (Kosaka: Par. 53; i.e, when the recognition section 35 determines that the object vehicle to be recognized is the vehicle serving as a target, the recognition section 35 calculates a linear dimension of the object vehicle toward an inside of the own lane with respect to the first boundary line (relative to the first boundary line) in the width direction of the own lane).
Kosaka does not explicitly teach each of the plurality of predetermined periods having a different length with respect to the current time point.
each of the plurality of predetermined periods having a different length with respect to the current time point (Masui: Par. 32; i.e., the cutting-in/deviation determination unit 12 determines that the forward vehicle 51 is a cutting-in vehicle to the own lane 63 when an amount of time series change of the white line cross over amount VL is a positive value (an amount of change ΔVL per unit time is a positive value) and the white line cross over amount VL is larger than a first threshold value TH; the time series can be a variable interval having a different length depending on the scenario).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Kosaka to have further incorporated each of the plurality of predetermined periods having a different length with respect to the current time point, as taught by Masui. Doing so would allow the vehicle control device to more accurately determine if a vehicle is cutting-in dangerously or safely merging into the own lane (Masui: Par. 58; i.e., the cruise control device 10 according to this embodiment can enhance determination accuracy of the cutting-in determination and deviation determination of another vehicle as highly as possible).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka in view of Masui as applied to the claims above, and further in view of Sudou et al. (U.S. Publication No. 2015/0100228; hereinafter Sudou).
Regarding claim 5, Kosaka in view of Masui teaches the vehicle control device according to claim 1, but Kosaka does not explicitly teach wherein the processor performs a specifying process of a first stage performed using a first threshold and a specifying process of a second stage performed using a second threshold which is the same as or larger than the first threshold, and wherein the driving controller causes a degree of control corresponding to the interruption vehicle to be larger when the other vehicle is specified as the interruption vehicle through the specifying process of the second stage 
However, in the same field of endeavor, Sudou teaches wherein the processor performs a specifying process of a first stage performed using a first threshold and a specifying process of a second stage performed using a second threshold which is the same as or larger than the first threshold (Sudou: Par. 51; i.e., the correction coefficient table is set so that the correction coefficient a is a predetermined upper limit value when the distance to the target is less than a close distance threshold La. The correction coefficient a is a predetermined lower limit value when the distance to the target is greater than a long distance threshold Lb), and wherein the driving controller causes a degree of control corresponding to the interruption vehicle to be larger when the other vehicle is specified as the interruption vehicle through the specifying process of the second stage than when the other vehicle is specified as the interruption vehicle through only the specifying process of the first stage (Sudou: Par. 51; i.e., when the distance to the target is the close distance threshold La or greater and the long distance threshold Lb or less, the correction coefficient a is set to decrease from the upper limit value to the lower limit value as the distance to the target increases; as seen in Fig. 3, when the distance decreases to La from Lb, the correction coefficient a increases).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Kosaka to have further incorporated wherein the processor performs a specifying process of a first stage performed using a first threshold and a specifying process of a second stage performed using a second threshold which is the same as or larger than the first threshold, and wherein the driving controller causes a degree of control corresponding to the interruption vehicle to be larger when the other vehicle is specified as the interruption vehicle through the specifying process of the second stage than when the other vehicle is specified as the interruption vehicle through only the specifying process of the first stage, as taught by 
Regarding claim 6, Kosaka in view of Masui and Sudou teaches the vehicle control device according to claim 5, but Kosaka does not teach wherein the processor causes a difference between the first and second thresholds in a case of traveling of the other vehicle at a position close to the 25travel lane to be larger when the processor performs the determination73 during the predetermined period in which the length is shorter than when the processor performs the determination during the predetermined period in which the length is longer.
However, in the same field of endeavor, Sudou teaches wherein the processor causes a difference between the first and second thresholds in a case of traveling of the other vehicle at a position close to the travel lane to be larger when the processor performs the determination during the predetermined period in which the length is shorter than when the processor performs the determination during the predetermined period in which the length is longer (Sudou: Par. 51; i.e., when the distance to the target is the close distance threshold La or greater and the long distance threshold Lb or less, the correction coefficient α is set to decrease from the upper limit value to the lower limit value as the distance to the target increases; See Fig. 3 for difference between the close and long distance thresholds La and Lb, the distance between which would be larger if the traceback amount is small to improve accuracy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Kosaka to have further incorporated wherein the processor causes a difference between the first and second thresholds in a case of traveling of the other vehicle at a position close to the 25travel lane to be larger when the processor performs the determination73 during the predetermined period in which the length is shorter 
Regarding claim 7, Kosaka in view of Masui and Sudou teaches the vehicle control device according to claim 5, but Kosaka does not teach wherein the processor causes a difference between the first and second thresholds in a case of traveling of the other vehicle at a position away from the travel lane to be larger during the predetermined period in which the length is longer than during the predetermined period in which the length is shorter.
However, in the same field of endeavor, Sudou teaches wherein the processor causes a difference between the first and second thresholds in a case of traveling of the other vehicle at a position away from the travel lane to be larger during the predetermined period in which the length is longer than during the predetermined period in which the length is shorter (Sudou: Par. 51; i.e., when the distance to the target is the close distance threshold La or greater and the long distance threshold Lb or less, the correction coefficient α is set to decrease from the upper limit value to the lower limit value as the distance to the target increases; See Fig. 3 for difference between the close and long distance thresholds La and Lb, the distance between which would be larger if the traceback amount is large to account for error).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Kosaka to have further incorporated wherein the processor causes a difference between the first and second thresholds in a case of traveling of the other vehicle at a position away from the travel lane to be larger during the predetermined period in which the length is longer than during the predetermined period in which the length is shorter, as taught by Sudou. Doing so would allow the vehicle control device to make more .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661